Case 2:19-cv-10384-CAS-KK Document 14 Filed 07/07/20 Page 1 of 1 Page ID #:47


                                                                                    O
 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11    HEIDI S.,                                   Case No. CV 19-10384-CAS (KK)
12                               Plaintiff,       ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
13                         v.                     UNITED STATES MAGISTRATE
                                                  JUDGE
14
      COMMISSIONER OF SOCIAL
15    SECURITY,
16                               Defendant(s).
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
19   relevant records on file, and the Report and Recommendation of the United States
20   Magistrate Judge. No objections have been filed. The Court accepts the findings and
21   recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
23   action without prejudice.
24   Dated: July 7, 2020
25
                                              HONORABLE CHRISTINA A. SNYDER
26                                            United States District Judge
27
28
